Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/22 has been entered.
Applicants arguments regarding claims 1, 11 and 20 have fully considered but are moot in view of new grounds of rejection.
For example, alleges the cited art do not disclose newly added limitation  such as “wherein the context of the user further comprises an assigned task, wherein the determining the context of the user further comprises receiving from the user an indication of the user’s context”
 	In response examiner asserts newly cited references Kieselbach discloses wherein the context of the user further comprises an assigned task, wherein the determining the context of the user further comprises receiving from the user an indication of the user’s context(see 0011, 0034, where a particular user may have a number of work items assigned to the user, and the importance of each work item may be determined relative to the other work items assigned to the user. Further, the importance of the work items may be determined based on a context of the work item or user).   
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 10 and 11-14  and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes U. S. Patent Application Publication No. 2012/0319928[hereinafter Rhodes]in view  Kieselbach et al. U.S. Patent Application No. 20120054662[hereinafter Kieselbach].
As per claim 1, 11 and 20 Rhodes discloses a method for sending an image to a user device based on a context of a user of the device comprising:
obtaining the image to be sent to the user device (see fig. 2a-2b and par. 0038 , in the instance in which the user is wearing a heads-up display, such as display 204, the display 204 may receive information associated with an image of interest)
determining the context of the user(see par. 0042, 0080,  image of
interest information may further indicate a location or coordinates of the
device, or specific camera parameters, orientation, setup, etc., of the
device);
analyzing the image(see par. 0046) to detect and prioritize objects in the image (see par. 0048) based on the context of the user (see par. 0076-0078, Table 1);
encoding the image such that objects are rendered on the user device in
an order based on the prioritization (see par. 0043, 0054, order of transmission of data associated with information of an area that pertains to the image of interest can be determined and data and data associated with information of the image of interest can be sent using a progressive compression technique (Table 1); and
sending the encoded image to the user device (see par. 0051-0052).
 Rhodes does not explicitly disclose wherein the context of the user further comprises an assigned task, wherein the determining the context of the user further comprises receiving from the user an indication of the user’s context;
Kieselbach discloses wherein the context of the user further comprises an assigned task, wherein the determining the context of the user further comprises receiving from the user an indication of the user’s context(see 0011, 0034, where a particular user may have a number of work items assigned to the user, and the importance of each work item may be determined relative to the other work items assigned to the user. Further, the importance of the work items may be determined based on a context of the work item or user). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of   Kieselbach into the system of Rhodes in order tasks be assigned to the particular user 
or other data objects associated with one or more business processes involving the user based on attributes of the work item and a particular user context so that users may identify work items of higher importance relative to other work items for a particular task or context, allowing the user to work more efficiently.


 As per claim 2, and 12 Rhodes providing the image to the user device incrementally, wherein each increment improves an overall quality of the image, wherein higher priority objects appear with higher quality in the image prior to a remainder of the image (see 0023,0070, 0078, Table 1).

as per claim 3, Rhodes discloses the method of claim 1 wherein the context further comprises at least one of a role, a talk group, a device capability, skills, equipment and assigned task(see par.0026, context of  type of device).
 

as per claim  4, and 13 Rhodes discloses the method of claim 1 wherein sending the image to the user device further comprises: providing a higher Quality of Service (QoS) for packets containing objects with higher prioritization(see par. 0023, that is bandwidth can be lowered, for example, by presenting high resolution data objects directed to a high priority region of an image of interest to the user).
 
As per claim 5,  and 14 Rhodes discloses the method of claim 1 wherein determining the context of the user further comprises: receiving from the user an indication of the user context(see par.  §0042, "...information indicating an image of interest associated with a device, ,  image of interest information may further indicate a location or coordinates of the device, or specific camera parameters, orientation, setup, etc., of the device...").

 as per claims 10, 19 Rhodes discloses the method of claim 1 wherein analyzing the image to detect and prioritize objects further comprises: analyzing the image to detect and prioritize objects on a device that captures the image (see par. 0076-0078, Table 1).

 
 
As per claims  6, and 15 Kieselbach discloses retrieving from a database an indication of the user’s context(see par. 0035, 0045).  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes- Kieselbach .
As per claims 7 and 16, the subject matter refers to sending an image to a second user device based on a context of the second user  device.  For example, claims 7 and 16 recite: “determining a context of a second user, the second user having a second user device, analyzing the image to detect and prioritize objects in the image based on the context of the second user, encoding the image such that objects are rendered on the second user device in an order based on the prioritization based on the context of the second user to create a second encoded image, and sending the second encoded image to the second user device”. Examiner asserts such limitations are an obvious modification to system of Rhodes- Kieselbach. Thus, the subject matter of claims 7 and 16 represents an obvious design options for the skilled in the art person in order to provide   adaptive transmission of data   based on a viewer of a device, and thus, may be determined based on eye movement, head movement, or inputs from the viewer of the device. For example, the transmitter can determine how to compress an image (i.e., how many bits of information to devote to each region of an image), based on an image of interest of a receiver or display, and/or based on how much time is available to perform one or more of encoding, transmitting, decoding, and displaying the image.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452